Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-31 were subject to a restriction and/or election requirement on July 15, 2022 with patentably distinct Species A – Species H (listed below) and claims 1-17 and 22-31 appearing to be generic.  The species were decided independent or distinct because each reinforcement armature shows variations to the design. In addition, these species were not obvious variants of each other based on the current record.
Applicant was required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
This application contains claims directed to the following patentably distinct species:
Species A:  shown in Figs. 1-3 and defined by the reinforcement armature (51, 52).
Species B:  shown in Figs. 4-10 and defined by the reinforcement armature (152).
Species C:  shown in Fig. 11 and defined by the reinforcement armature (252) and claims 18-19.
Species D:  shown in Fig. 12 and defined by the reinforcement armature (352) and claim 20.
Species E:  shown in Fig. 13 and defined by the reinforcement armature (452).
Species F:  shown in Fig. 14 and defined by the reinforcement armature (652) and claim 21.
Species G:  shown in Figs. 15-16 and defined by the reinforcement armature (552).
Species H:  shown in Figs. 17-19 and defined by the reinforcement armature (752).
 The species are independent or distinct because each reinforcement armature shows variations to the design. In addition, these species are not obvious variants of each other based on the current record.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-24, drawn to a product of a frame designed to be rendered integral with a glass panel of a glazed panel, classified in B60J7/00.
II. Claims 25-31, drawn to a process of manufacturing production of a glazed panel by rendering a frame integral with a glass panel, classified in B32B17/00.
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by a material different process such as common assembly using screws, nails, welding or adhesive and other types of molding processes such as one-shot mold of composites and laser cutting.
A Response to the Restriction Requirement was filed by the applicant on September 1, 2022 with the election of Group I, corresponding to claims 1-24 and Species A (Figures 1-3) and without traverse. The applicant states that at least claims 1-17 and 21-31 read on the elected species. However, claims 25-31 pertain to Group II (nonelected claims by the applicant), drawn to a manufacturing process, and therefore claims 25-31 are withdrawn from consideration.
For the July 15, 2022 species restriction, claims 1-17 and 22-31 appeared to be generic.  However, after further review, claims 7-8 are not generic and pertain to another species other than the elected Species A.  Also, claim 21 pertains to another species other than the elected Species A.  Therefore, claims 7-8 and 21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to non-elected invention species.


Disposition of Claims
The Response to Election/Restriction Requirement, filed September 1, 2022,  has been entered.  Claims 1-31 remain pending in the application, with claims 1-6, 9-12, 13-17, and 22-24 considered and claims 7-8, 18-21, and 25-31 withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 uses “exclusively” and this is a subjective term.  The specification uses the term “exclusively”, but does not define what “exclusively” means and especially to be used within a claim.
Claim 13 uses “negligible effect” without any type of understanding as to measurement or how to quantify what a “negligible effect” is.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 claims the same limitations as claimed in claim 1 lines 7-13.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9-17, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kanai (US20140054933A1) in view of Huchet (US20050170191A1).
Regarding claim 1, Kanai discloses a glass panel (4; Fig. 1) two longitudinal reinforcement armatures (8, 10; Fig. 2) in order to reinforce the glass panel (Fig. 2) against deformations by flexture; two longitudinal securing armatures (9; Fig. 2) in order to secure the  panel in an outer structure designed to receive the panel wherein the two longitudinal reinforcement armatures and the two longitudinal securing armatures are joined in pairs by means of their longitudinal ends, in order to form the frame (29, 30 a joint member joins the ends; Fig. 11, Paragraph 38); and at least one end or each of the longitudinal ends of one or each of the longitudinal reinforcement armatures is joined to the corresponding longitudinal end of the adjacent longitudinal securing armature by means of a nesting assembly (the corners 29, 30 are also nesting assemblies, like Legos; Fig. 11).  
However, Kanai is silent to a glass panel of a glazed panel.
In claim 1, Huchet teaches a glass panel of a glazed panel (Abstract, Paragraphs 2 and 41).
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the frame of Kanai by adding glaze to the glass panel and frame as taught by Huchet.  Doing so, allows for reinforcing the frame and sunroof in general (Paragraph 29).
Regarding claim 2, Kanai in view of Huchet discloses the frame as claimed in claim 1, wherein said assembly is produced by nesting with clamped adjustment (Fig. 11).
Regarding claim 3, Kanai in view of Huchet discloses the frame as claimed in claim 2, and see claim 1 and Figure 11 shows all four corners of the frame are nested together by 29/30/30a/30b.
Regarding claim 4, Kanai in view of Huchet discloses the frame as claimed in claim 1, wherein said assembly by nesting comprises a first nesting between the longitudinal end of the longitudinal reinforcement armature and an intermediate connection part (29; Fig. 11), and second nesting between the longitudinal end of the s longitudinal securing armature (30; Fig. 11) and said intermediate connection part (30a, 30b; Fig. 11).
Regarding claim 5, Kanai in view of Huchet discloses the frame as claimed in claim 1, wherein said assembly comprises nesting of the longitudinal end of the longitudinal reinforcement armature, and nesting of the longitudinal end of the longitudinal securing armature, in a single intermediate connection part (Figure 11 shows the connection using 29 and 30).
Regarding claim 6, Kanai in view of Huchet discloses the frame as claimed in claim 4, and wherein a distance which separates the longitudinal end of the longitudinal reinforcement armature and the longitudinal end of the longitudinal securing armature which are nested in a single intermediate connection part (Fig. 11) is less than 30 mm (obvious design criteria that a person skilled in the art will determine depending on needs and choice of design).
Regarding claim 9, Kanai in view of Huchet discloses the frame as claimed in claim 1, wherein one or each of the longitudinal reinforcement armature(s) is made of a metal material (Paragraph 34).  
Regarding claim 10, Kanai in view of Huchet discloses the frame as claimed in claim 1, wherein at least one of the longitudinal reinforcement armatures is made of composite material, and is produced in the form of a profiled part reinforced by longitudinal ribs and/or transverse ribs (Huchet - 5; Fig. 2, Paragraph 48).
Regarding claim 11, Kanai in view of Huchet discloses the frame as claimed in claim 1, wherein the longitudinal securing armatures are made of metal material (Paragraph 34).  
Regarding claim 12, Kanai in view of Huchet discloses the frame as claimed in claim 1, wherein the two longitudinal reinforcement armatures and the two longitudinal securing armatures are joined in pairs by means of their longitudinal ends, such as to ensure sufficient retention between them to be able to handle the frame without disassembling, before rendering it integral with the glass panel (29, 30 a joint member joins the ends before attaching to the roof panel 4; Fig. 9A-9B, 11, Paragraph 38).
Regarding claim 13, Kanai in view of Huchet discloses the frame as claimed in claim 1, wherein the longitudinal securing armatures have a negligible effect in comparison with the longitudinal reinforcement armatures (Kanai - Fig. 11) from the point of view of the rigidification of the glazed panel (Huchet – Fig. 1).  
Regarding claim 14, Kanai in view of Huchet discloses a glazed panel (Huchet - 1; Fig. 1, Paragraph 41) comprising: a glass panel (Huchet - 2; Fig. 1, Paragraph 41) with: a first and a second main face (Huchet - top and bottom of 1); and a periphery (Huchet - 3; Fig. 1), which defines for the glass panel a front edge, a rear edge, and a first and a second lateral edge (Huchet - Fig. 1) which each extend between the front edge and the rear edge; a peripheral polymer material (Huchet - Paragraph 4) arranged on the periphery of the glass panel (Huchet - Figs. 2-3 show the peripheral edges); and a frame as claimed in claim 1, which is rendered integral with the first main face of the glass panel; wherein: each of the longitudinal reinforcement armatures of the frame is rendered integral on the first main face of the glass panel, the first in a region along the front edge and the second in a region along the rear edge (Huchet - 3 is rendered integral by over molding; Figs. 1-3, Paragraphs 41-45); and each of the longitudinal securing armatures (Huchet - 9; Fig. 3, Paragraph 51) of the frame is rendered integral on the on the first main face of the glass panel (Huchet - Figs. 2-3), the first in a region along the first lateral edge and the second in a region along the second lateral edge (Huchet - Figs. 2-3).  
Regarding claim 15, Kanai in view of Huchet discloses the glazed panel as claimed in claim 14, wherein the longitudinal reinforcement armatures, and if applicable the intermediate connection parts, are completely encapsulated in the peripheral polymer material and the longitudinal securing armatures are partly overfolded by the peripheral polymer material (teaches encapsulation with polymer materials, Figs. 2-3, Paragraphs 11-26, 47-48).
Regarding claim 16, Kanai in view of Huchet discloses the glazed panel as claimed in claim 14, wherein the longitudinal reinforcement armatures and the longitudinal securing armatures are situated completely outside the peripheral polymer material (Figs. 1-3, Paragraph 12).  Also, outside the peripheral polymer material is being interpreted by the examiner as “not in contact”.
Regarding claim 17, Kanai in view of Huchet discloses the frame as claimed in claim 14, wherein one or each of the longitudinal reinforcement armatures comprises a face positioned facing the glass panel, which face forms a substantially continuous solid surface along the entire length of the longitudinal reinforcement armature (Figs. 2-3 shows the edge of 3 as a face that surrounds 2).
Regarding claim 22, Kanai in view of Huchet discloses the glazed panel as claimed in claim 14, wherein the glass panel is made of bi-laminated glass, and comprises a first sheet of glass with a thickness of 0.7 to 3.1 mm, and a second sheet of glass with a thickness of 1.4 to 3.1 mm, with the first sheet of glass defining the first main face of the glass panel, and the second sheet of glass defining the second main face of the glass panel (Huchet discusses interlayers of glass; Paragraph 11).  Also, it is well known in the art to have two layers of glass or glass-like materials.  Also, it is an obvious expedient to specify particular dimensions of thickness, etc. depending on vehicle design/choice/needs.
Regarding claim 23, Kanai in view of Huchet discloses the glazed panel as claimed in claim 14, wherein the peripheral polymer material is arranged around the entire periphery of the glass panel (Figs. 2-3 shows the edge of 3 as a face that surrounds 2).  
Regarding claim 24, Kanai in view of Huchet discloses the glazed panel as claimed in claim 14, which is fitted in the top of the vehicle, wherein the two longitudinal reinforcement armatures extend transversely relative to the motor vehicle (Fig. 1, Paragraph 2).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bordeaux et al. (US20070040416A1) teaches a bi-laminated glass panel with a glazing unit comprising a glazed element provided with a peripheral frame or with peripheral reinforcing elements made of plastic overfolded/encapsulation onto said glazed element.
Blanc et al. (US10040238B2) teaches a glazing comprising a seal portion with a closed insert and method.
Gonnet et al. (US20160185189A1) teaches a glass pane includes a glazed element, at least one profiled joint portion, at least one trim which has an elongate shape and which has a base and at least one wing. 
Achter-Bruening (US20100276969A1) teaches encapsulation of brackets and reinforcements to a glass or glass-like panel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654. The examiner can normally be reached M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.E.H./Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612